
	
		I
		112th CONGRESS
		2d Session
		H. R. 4068
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Rogers of Alabama
			 (for himself, Mr. Chaffetz,
			 Mrs. Blackburn, and
			 Mr. Walsh of Illinois) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To require the Under Secretary for Science and Technology
		  in the Department of Homeland Security to contract with an independent
		  laboratory to study the health effects of backscatter x-ray machines used at
		  airline checkpoints operated by the Transportation Security Administration and
		  provide improved notice to airline passengers.
	
	
		1.Study of health effects of
			 backscatter x-ray machines
			(a)In
			 generalThe Under Secretary
			 for Science and Technology in the Department of Homeland Security shall provide
			 for the conduct of an independent study of the effects on human health caused
			 by the use of backscatter x-ray machines at airline checkpoints operated by the
			 Transportation Security Administration.
			(b)Requirements for
			 study
				(1)ConductThe
			 study required under subsection (a) shall be—
					(A)initiated not
			 later than 90 days after the date of the enactment of this Act;
					(B)conducted by an
			 independent laboratory selected by the Under Secretary, in consultation with
			 the National Science Foundation, from among laboratories with expertise in the
			 conduct of similar studies; and
					(C)to the maximum
			 extent practicable, consistent with standard evaluations of radiological
			 medical equipment.
					(2)Testing
			 equipmentIn conducting the study, the laboratory shall, to the
			 maximum extent practicable—
					(A)use calibration
			 testing equipment developed by the laboratory for purposes of study; and
					(B)use commercially
			 available calibration testing equipment as a control.
					(3)ElementsIn
			 conducting the study, the laboratory shall, to the maximum extent practicable
			 and consistent with recognized protocols for independent scientific
			 testing—
					(A)dismantle and
			 evaluate one or more backscatter x-ray machines used at airline checkpoints
			 operated by the Transportation Security Administration in order to
			 determine—
						(i)the
			 placement of testing equipment so that radiation emission readings during the
			 testing of such machines are as accurate as possible; and
						(ii)how
			 best to measure the dose emitted per scan;
						(B)determine the
			 failure rates and effects of use of such machines;
					(C)include the use of
			 alternative testing methods in the determination of levels of radiation
			 exposure (such as an examination of enzyme levels after x-ray exposure to
			 determine if there is a biological response to cellular damage caused by such
			 an exposure);
					(D)assess the
			 fail-safe mechanisms of such machines in order to determine the optimal
			 operating efficacy of such machines;
					(E)ensure that any
			 tests performed are replicable;
					(F)obtain peer review
			 of any tests performed; and
					(G)meet such other
			 requirements as the Under Secretary shall specify for purposes of the
			 study.
					(4)Report
					(A)EvaluationThe
			 Under Secretary shall provide for an independent panel, in consultation with
			 the National Science Foundation, with expertise in conducting similar
			 evaluations, to evaluate the data collected under the study to assess the
			 health risks posed by backscatter x-ray machines to individuals and groups of
			 people screened or affected by such machines, including—
						(i)frequent air
			 travelers;
						(ii)employees of the
			 Transportation Security Administration;
						(iii)flight
			 crews;
						(iv)other individuals
			 who work at an airport; and
						(v)individuals with
			 greater sensitivity to radiation, such as children, pregnant women, the
			 elderly, and cancer patients.
						(B)ConsiderationsIn
			 conducting the evaluation under subparagraph (A), the panel shall—
						(i)conduct a
			 literature review of relevant clinical and academic literature; and
						(ii)consider the risk
			 of backscatter x-ray technology from a public health perspective in addition to
			 the individual risk to each airline passenger.
						(C)Reports
						(i)Progress
			 reportsNot later than 90 days after the date of the enactment of
			 this Act, and periodically thereafter until the final report is submitted
			 pursuant to clause (ii), the Under Secretary shall submit a report to Congress
			 that contains the preliminary findings of the study conducted under this
			 subsection.
						(ii)Final
			 reportNot later than 90 days after the date on which the panel
			 completes the evaluation required under this paragraph, the Under Secretary
			 shall submit a report to Congress that contains the result of the study and
			 evaluation conducted under this subsection.
						2.Signage
			 requirement relating to backscatter x-ray machinesThe
			 Administrator of the Transportation Security Administration shall ensure that
			 large, easily readable signs or equivalent electronic displays are placed at
			 the front of airline passenger check point queues where backscatter advanced
			 imaging technology machines are used for screening to inform airline
			 passengers, particularly passengers who may be sensitive to radiation exposure,
			 that they may request to undergo alternative screening procedures instead of
			 passing through a backscatter x-ray machine.
		
